Citation Nr: 1133102	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected dysthymic disorder.  

2.  Entitlement to a rating in excess of 10 percent for service-connected hemorrhoids.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a hearing before the Board in June 2011.  A transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Dysthymic Disorder

In brief, since claiming an increased rating for dysthymic disorder, the Veteran was afforded a February 2005 VA psychiatric examination.  The Veteran reported no hospitalizations for treatment of a psychiatric disorder, although he continued treatment at the outpatient clinic, and was prescribed Venlafaxine, Effexor, and Trazadone, which caused lingering drowsiness throughout the next day.  He reported some depression and difficulty sleeping, and was concerned with family difficulties, including his relationship with a woman other than his wife.  He specifically reported being apathetic about life and experiencing a general loss of enthusiasm, but did not report social impairment.  He was in the process of retiring from work.  

The examiner noted no impairment of thought process or communication, no delusions or hallucinations, appropriate behavior, good hygiene, full orientation to person, place and time, no evidence of memory loss or impairment, no obsessive or ritualistic behaviors, normal rate and flow of speech and speech patterns, no panic attacks, and no impaired impulse control.  The Veteran had depressive symptoms, and difficulties with sleeping.  The Veteran was diagnosed as having dysthymic disorder, and assigned a Global Assessment of Functioning (GAF) score of 65.  He was noted to have mild symptoms of depression, but to be much improved on current medications, and generally functioning well in life.  The Veteran was capable of managing his financial affairs.  

At a November 2008 VA examination, the April 1998 examination report was reviewed, wherein the Veteran was diagnosed as having dysthymia and assigned a GAF score of 70.  In addition, the Veteran's recent hospitalization records for adjustment disorder with depression were reviewed, and noted to be relative to his break-up with a woman with whom he had an extra-marital relationship.  He was followed at the Victoria Outpatient Clinic for his declining situation, increased depression and other problems.  The examiner noted that the Veteran was initially diagnosed as having depression, not otherwise specified in 2004; however, over the course of time the diagnosis was changed from dysthymia to posttraumatic stress disorder (PTSD) beginning in May 2006.  The Veteran discussed several in-service events that impacted him, such as witnessing a pilot burn to death while trapped in an airplane, and assisting with the clean-up of bodies following an airplane crash.  The Veteran had recurring and intrusive thoughts, and nightly nightmares of the incidents.  He denied night sweats and flashbacks.  He was noted to have emotional numbing, and restricted range of affect.  Irritability and anger were marked.  He reported that he was socially isolated, although he had some relationships with others, and that he used to startle easily.  He was noted to exhibit classic symptoms of PTSD, and the examiner observed that the symptoms described were consistent with the medications that the Veteran had been prescribed.  The Veteran indicated that following twenty years of working at a one-man post office, where he did not have to work with others, he retired.  

In contrast to the earlier examination, the Veteran identified having suicidal and homicidal ideations a few years earlier, intrusive and recurring thoughts or memories approximately once monthly, and experiencing short-term memory difficulties, including difficulty remembering telephone numbers, names, recent events, and details.  Otherwise, the Veteran stated he had road rage and could not control his moods, such that it was observed that his impulse control was marginal.  He indicated that he continued to have sleep problems, in that his sleep was neither restful nor restorative.  The examiner opined that the Veteran was presently in receipt of a 10 percent rating for a diagnosis of dysthymia or chronic malaise-type depression, but that the Veteran's diagnosis should be PTSD and dysthymia would be a secondary diagnosis, and that it appeared somewhat more problematic than previously described.  The examiner also noted that in the Veteran's treatment there was a progression in understanding of his condition from the time of his original diagnosis to its change to PTSD.  The Veteran was assigned as having a GAF score of 60, applying equally to his PTSD and dysthymic disorders.  

At an October 2010 VA psychiatric examination for mental disorders, except PTSD and eating disorders, the Veteran's history was reviewed and it was observed that he was prescribed psychotropic medication for depressive and anxiety symptoms, including current treatment of the anti-depressant, Venlafaxine.  The Veteran discussed chronic mood symptoms including mild to moderate depressed and irritable moods, tearfulness, decreased appetite, poor sleep, fatigue, difficulty making decisions, social withdrawal, and loss of interest.  On examination, his affect was flat, and mood depressed.  In addition, the Veteran reported intermittent, passive thoughts of death but denied current suicidal plan or intent.  His recent memory continued to be mildly impaired.  The Veteran was again diagnosed as having dysthymic disorder and assigned a GAF score of 60.  The Veteran's mood symptoms reportedly contributed to marital strain, emotional distancing, social withdrawal and loss of interest, while disrupted sleep contributed to daytime fatigue, increased irritability, and diminished concentration.  Symptoms appeared in the mild to moderate range, and would likely be associated with intermittent inability to attend to occupational tasks, although the examiner had previously noted the Veteran was retired.  

A VA psychiatric contract examination in April 2011 again reviewed the Veteran's history of difficulty sleeping, nightmares, and intrusive memories.  In addition, it discussed his physical aggression during sleep, and physiological reactions to certain odors.  The severity of the symptoms was mild, though such symptoms were constant, continuous or ongoing.  The Veteran indicated he did not feel like doing much, preferred to stay at home, and slept most of the day.  The Veteran also discussed depressive symptoms, to include suicidal ideation, lack of motivation and interest, and such symptoms were of moderate severity.  The Veteran indicated he had not received psychotherapy in the previous year, but that he had been prescribed Cyprohepatine and Venlafaxine.  The Veteran indicated social functioning changes that occurred in the past year, including problems relating to his ex-wife, a distant relationship with his daughter, and rare participation in social activities.  Mental status examination was similar to the previous reports.  His treatment history was reviewed and various diagnoses including PTSD, dysthymic disorder, alcohol abuse by history, severe depression, and adjustment disorder, as well as GAF scores as low as 60 discussed.  

The examiner diagnosed the Veteran as having PTSD, according to the DSM-IV criteria and related to the incidents described above, and also noted diagnoses of dysthymic disorder and alcohol abuse, in remission.  The examiner noted that the multiple diagnoses were related and the secondary diagnosis did not represent a progression of the primary diagnosis because it was more likely than not that the depression was a progression of the PTSD.  The Veteran was noted to have had problems with guilt after the in-service incidents.  The examiner concluded that the symptoms of each mental disorder could not be delineated from each other, and that there were overlapping symptoms between the two diagnoses.  Specifically, the problems with sleep and lack of interest were both symptoms of PTSD and depression.  The substance abuse disorder was, however, a separate and distinct entity.  Effects on employment were minimal, and the Veteran remained capable of managing his finances.  He had difficulty with daily living activities, and his symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  He had difficulty establishing work, school and social relationships, including family relationships, and an inability to perform recreational or leisurely pursuits because he lost interest in activities previously enjoyed.  

At his June 2011 hearing, the Veteran indicated he had recently sought VA treatment for his sleep problems, including nightmares.  The Veteran indicated that he was prescribed medication to assist in sleeping, but that it caused him to be drowsy the following day.  The Veteran indicated that his treatment was on-going, and he had seen his psychiatrist as recently as two weeks prior to the hearing.  In addition, the Veteran explained that with the exception of his wife, he did not have friends because he had difficulty connecting with others.  In particular, he did not have a close relationship with his grandchildren, because he had reportedly been mean to them.  He described experiencing feeling useless, such that he was not motivated to get out of bed in the morning.  

The Board observes that the VA treatment records identified at the hearing as pertaining to his current psychiatric treatment are not currently associated with the Veteran's claims folder.  These records should be obtained as they have a likelihood of substantiating his claim.  38 C.F.R. § 3.159.  

The two most recent examinations from October 2010 and April 2011 were not reviewed by the RO, and a supplemental statement of the case (SSOC) was not issued to the Veteran.  Due process requirements provide that the RO must consider this evidence and send the Veteran an appropriate SSOC, absent a waiver of initial review by the Veteran.  38 C.F.R. §§ 19.31, 20.1304 (2004); see also Disabled American Veterans v. Sec'y of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003). 

In addition, in light of the Veteran's hearing testimony and outstanding treatment records, the Board finds that another VA psychiatric examination is necessary to ensure that the Veteran's service-connected dysthymic disability is appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2010); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

Hemorrhoids

The Veteran was most recently afforded a VA examination for his hemorrhoids in November 2008.  At that time, a review of his history revealed that he had an acute thrombotic hemorrhoid in 1967, which was treated with Preparation-H rectal ointment and conservative management.  The Veteran was reportedly able to control his hemorrhoids with Preparation-H and by avoiding constipation.  He reportedly had good sphincter control.  His symptoms at that time included anal itching, diarrhea, pain, tenesmus, swelling, perianal discharge, and a small amount of perianal drainage.  He reported no fecal leakage, and did not wear pads, but reported cleaning the rectal area an hour or two after a bowel movement.  In regards to his hemorrhoids, he reported no bleeding and no thrombosis.  Physical examination revealed no colostomy, no fecal leakage, normal size of the rectum and anus, no signs of anemia, no signs of fissures, and no evidence of bleeding.  Hemorrhoids were located at the 3-o'clock position, and measured 1 by .05 centimeters; however, no thrombosis was present.

The diagnosis was of mildly symptomatic hemorrhoids, located at the 3-o'clock position, with rectal discharge that required cleaning of the anal area an hour after a bowel movement, but no involuntary bowel movement.  

At his June 2011 hearing the Veteran indicated that his hemorrhoids had worsened since his most recent examination in November 2008.  He indicated that he experienced occasional pain, and increasing leakage.  He reported that he was being treated at the VA Outpatient Clinic in LaGrange, where he was given medications such as stool softeners.  He also indicated that he used Preparation-H.  The Veteran indicated that he had been told a surgery to remove his hemorrhoids might help his situation.  The Veteran reported having to clean up after himself more, impliedly from leakage.  

As such, the Board observes that there are outstanding treatment records pertaining to his hemorrhoid condition, in particular his use of stool softeners.  Because there are outstanding, potentially pertinent treatment records which are referenced in the record, the Veteran's claim has not been adequately developed, and remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  

The Board notes that in claims for an increase in rating, the current level of disability is most important in determining the appropriate rating.  Because the Veteran has asserted that his condition is worsening, specifically that he struggles with greater fecal leakage, and uses stool softeners in addition to the Preparation-H, and he has not been examined since November 2008, he should be afforded a VA examination to evaluate the current severity of his hemorrhoids.  38 C.F.R. § 3.159(c)(4); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's dysthymia, including those from LaGrange and/or Temple.  If these records are not available, a formal finding of such should be associated with the claims folder.  

2.  Obtain all VA treatment records pertaining to the Veteran's hemorrhoids, in particular those from LaGrange.  If these records are not available, a formal finding of such should be associated with the claims folder.  

3.  After obtaining outstanding treatment records, schedule the Veteran for a VA examination to determine the current severity of his dysthymic disorder.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should then provide an opinion as to the current severity of the Veteran's symptoms related to dysthymic disorder -including a GAF score, and specific comments as to how the Veteran's dysthymia impairs him socially and occupationally.  

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After obtaining outstanding treatment records, schedule the Veteran for a VA examination to determine the severity of his service-connected hemorrhoids.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must comment upon the presence or absence of external or internal hemorrhoids.  If they are present, the examiner must state if they are large or thrombotic, irreducible, with excessive redundant tissue, and comment as to the frequency of recurrence, if any.  The examiner must state whether there are fissures, or persistent bleeding and, if there is persistent bleeding, where there is secondary anemia.

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After conducting any additional development deemed necessary, readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


